Opinion of the Court by
Judge Hardin:
The appellant sued out his attachment on the 25th of April, 1867, on the grounds that the defendant was “about to sell, convey and dispose of his property with the fraudulent intent to cheat, hinder and delay his creditors.” This was controverted by the answer, and the burden of proving it thus devolved on the plaintiff.
It seems to this court that there was no sufficient evidence before the court to sustain said grounds of attachment, and the court, therefore, properly adjudged that the plaintiff’s attachment created a lien only from the 8th day of February, 1869, when his supplemental affidavit was filed.
Wherefore, the judgment is affirmed.